Citation Nr: 0104543	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  99-16 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for a skin rash, claimed as 
secondary to exposure to Agent Orange.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel





INTRODUCTION

The veteran had active military service from September 1967 
to July 1969.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a September 1998 rating 
decision, in which the RO denied the veteran's claim for 
service connection for dermatitis/eczema (skin rash), claimed 
as secondary to Agent Orange exposure.  The veteran filed an 
NOD in October 1998, and the RO issued an SOC the same month.  
The veteran filed a substantive appeal in August 1999.  The 
Board notes that the veteran had been scheduled for a Travel 
Board hearing before a Member of the Board at the RO, but he 
subsequently canceled that request.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. The veteran served in the Republic of Vietnam during the 
Vietnam era.

3. Service medical records reflect clinical findings of 
contact dermatitis in June 1968, and an infected lesion 
beneath the right tibial tubercle in November 1968.  


4. Upon VA examination in January 1970, the veteran 
complained of an intermittent skin rash in his lower 
extremities; clinical evaluation revealed no abnormal 
findings.  

5. Upon a VA dermatological evaluation in September 1980, the 
veteran complained of an occurrence of a rash on his hands 
and between his toes, as well as up his arms and in his 
groin area; clinical evaluation revealed no abnormal 
findings.  

6. A VA Medical Center (VAMC) Augusta discharge summary, 
dated from January to February 1994, reflected diagnoses 
of history of xerosis and eczema; the xerosis and eczema 
were noted as not having been treated other than with 
soap, hand lotion, and TAC 0.1% cream.  

7. No medical opinion of record has related the veteran's 
reported dermatitis and/or eczema to military service, 
either on a direct basis or as secondary to exposure to 
Agent Orange or other herbicide.  

8. The preponderance of the evidence is against the veteran's 
claim of service connection for a skin rash as due to 
Agent Orange exposure.  


CONCLUSION OF LAW

The veteran's skin rash was not incurred as a result of 
service, either on a direct basis or as secondary to Agent 
Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5107 (West 1991 and Supp. 2000); Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5107); 38 C.F.R. § 3.303, 3.307, 
3.309 (2000).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served with the U.S. Army during the Vietnam era, 
and was noted on his DD-214 to have received, among his 
awards and decorations, the Vietnam Campaign Medal with 
Device, the Vietnam Service Medal with two Bronze Service 
Stars, and a Purple Heart Medal.

A review of the veteran's service medical records reflects 
that an induction medical examination, in September 1966, did 
not reveal complaints or clinical findings of any skin rash 
or disorder.  During the course of the veteran's active 
service, he was treated in June 1968 for a patch of 
dermatitis on his left forearm, which was noted as having an 
oozing, crusting top.  The diagnosis at that time was contact 
dermatitis.  In November 1968, the veteran was noted to have 
an infected lesion just beneath the right tibial tubercle.  
The examiner's diagnostic impression was skin infection with 
accompanying inguinal lymphadenitis. In July 1969, the 
veteran was medically examined for purposes of separation.  
There were no complaints or clinical findings of a skin rash 
or other skin disorder.  

In January 1970, following his separation from service, the 
veteran was medically examined for VA purposes.  He 
complained of a skin rash on his lower extremities from time 
to time, causing an itching and burning sensation.  On 
clinical evaluation, no skin rash was present.  

In September 1980, the veteran filed a claim for residuals of 
Agent Orange exposure, noting that he had suffered from skin 
rashes all over his body since 1969.  Thereafter, the RO 
received treatment records from the VAMC in Columbia, dated 
in July and September 1980.  These records reflected the 
veteran's undergoing a VA Agent Orange evaluation at the 
VAMC.  In particular, the veteran reported having operated in 
areas of Vietnam that had been sprayed with Agent Orange.  
With respect to his medical history, the veteran reported 
that he had developed an intermittent rash over his arms and 
groin.  The examiner's impression was chronic recurrent 
dermatosis of the arms and groin.

Also in September 1980, the veteran underwent a VA 
dermatological evaluation.  He reported that he suffered from 
a rash, and that the rash started as small water blisters on 
the palms of his hands and fingers and between his toes, as 
well as sometimes going up his arms and appearing in his 
groin area.  Upon clinical evaluation, there was no rash 
found.  The examiner's impression, noted as based upon the 
veteran's history, was possible eczema and tinea cruris.  

In a March 1981 rating decision, the RO noted that the 
veteran had failed to report for a scheduled VA examination 
in January 1981, and therefore no action was to be taken on 
his claim.  In April 1981, the veteran submitted a VA Form 
21-4138 (Statement in Support of Claim), dated that same 
month, in which he recounted his treatment in service for a 
skin rash, averred that he still suffered from the same 
problem, and stated that he was awaiting an appointment for a 
VA dermatological examination.  The record does not reflect 
that the veteran was subsequently scheduled for an additional 
dermatological examination.  

Thereafter, beginning in 1986, VA medical records from 
medical centers in Gainesville, Bay Pines, and Augusta, dated 
from January 1986 to July 1995, predominantly reflected the 
veteran's treatment for post-traumatic stress disorder 
(PTSD), back pain, and nasal surgery.  In particular, a VAMC 
Augusta discharge summary, dated from June to August 1990, 
included diagnoses of tinea pedis and eczema over the hands.  
A later VAMC Augusta discharge summary, dated from January to 
February 1994, reflected diagnoses which included a history 
of xerosis and eczema.  It was noted that the xerosis and 
eczema were being treated with soap, hand lotion, and TAC 
0.1% cream.  A VAMC Augusta discharge summary, dated from 
January to March 1995, noted that the veteran used Lubriderm 
and Basis soap to treat his eczema and xerosis.  


In September 1998, the veteran filed a claim for service 
connection for a skin rash, which he noted he had had ever 
since his return from Vietnam.  That same month, the RO 
received VAMC Augusta treatment records, dated from October 
1997 to June 1998.  These records predominantly reflected 
treatment for the veteran's back, knees, and PTSD.  In 
particular, a dermatological treatment record, dated in 
November 1997, noted treatment for eczema of the hands.  The 
disorder was noted to be well-controlled with TAC ointment, 
Encerin, and Basis soap.  

In October 1998, the RO received VAMC Augusta treatment 
records, dated from March 1998 to October 1998.  These 
records reflected the veteran's participation in a PTSD 
therapy group.  

In August 1999, the RO received a VA Form 9 (Appeal to Board 
of Veterans' Appeals), dated that same month.  The veteran 
reported that he had not suffered from any skin condition 
prior to service, and that he had served in Vietnam in areas 
that were heavily sprayed with Agent Orange.  He also 
reported that he treated his rash with salve, ointments, 
special soaps, and other medications.  


II.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (2000).  Where there is a chronic disease shown as such 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet.App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
recently stated that "a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. . ."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet.App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

We will digress for a moment to note that, until very 
recently, the RO and the Board were required by law to assess 
every claim, before completing our adjudication as to the its 
merits under substantive law, to determine whether it was 
well grounded, pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  
A claimant seeking benefits under a law administered by the 
Secretary of Veterans Affairs had the burden to submit 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim was well grounded; then, 
if that burden was met, VA had the duty to assist the 
claimant in developing additional evidence pertaining to the 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78, 81-2 (1990); Lathan v. Brown, 7 Vet.App. 359, 
365 (1995).  If the burden was not met, the duty to assist 
pursuant to section 5107(a) did not attach.  Anderson v. 
Brown, 9 Vet.App. 542, 546 (1996).  Indeed, if the claim was 
not well grounded, the Board was without jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet.App. 14, 17 (1993).

A well-grounded claim was defined as a plausible claim, 
either meritorious on its own or capable of substantiation.  
See Murphy, supra.  Under that analysis, a claim for service 
connection required three elements in order to be well 
grounded.  There was required to be competent evidence of a 
current disability (a medical diagnosis); incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
third element could also be established by the use of 
statutory presumptions.  See Caluza v. Brown, 7 Vet.App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The well-grounded-claim rubric was important because, in Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998), the United States 
Court of Appeals for the Federal Circuit confirmed that, 
under section 5107(a), the Department of Veterans Affairs 
(VA) had a duty to assist only those claimants who had 
established well-grounded claims.  More recently, the U.S. 
Court of Appeals for Veterans Claims had issued a decision 
holding that VA was not permitted to assist a claimant in 
developing a claim which was not well grounded.  Morton v. 
West, 12 Vet.App. 477 (July 14, 1999), en banc review denied, 
13 Vet.App. 205 (1999) (per curiam), remanded sub nom. Morton 
v.Gober, No. 99-7191 (Fed. Cir. Aug. 17, 2000) (unpublished 
per curiam order), opinion withdrawn and appeal dismissed, 14 
Vet.App. 174 (2000) (per curiam).

However, Congress has recently passed, and the President has 
signed into law, legislation repealing the requirement that a 
claim be well grounded.  Several bills were involved in this 
process, but the legislation which now governs cases such as 
this is the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This contains, in 
pertinent part, the following new sections, to be codified in 
title 38, United States Code, with respect to the duty to 
assist and the development of claims:

§ 5103A.  Duty to assist claimants

(a)  DUTY TO ASSIST. -- (1)  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the 
Secretary.

(2)  The Secretary is not required to provide 
assistance to a claimant under this section if no 
reasonable possibility exists that such assistance 
would aid in substantiating the claim.

(3)  The Secretary may defer providing assistance 
under this section pending the submission by the 
claimant of essential information missing from the 
claimant's application.

(b)  ASSISTANCE IN OBTAINING RECORDS. -- (1)  As part 
of the assistance provided under subsection (a), the 
Secretary shall make reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.

(2)  Whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the 
relevant records sought, the Secretary shall notify 
the claimant that the Secretary is unable to obtain 
records with respect to the claim. Such a 
notification shall --

(A)  identify the records the Secretary is unable 
to obtain;

(B)  briefly explain the efforts that the 
Secretary made to obtain those records; and

(C)  describe any further action to be taken by 
the Secretary with respect to the claim.

(3)  Whenever the Secretary attempts to obtain 
records from a Federal department or agency under 
this subsection or subsection (c), the efforts to 
obtain those records shall continue until the 
records are obtained unless it is reasonably certain 
that such records do not exist or that further 
efforts to obtain those records would be futile.

(c)  OBTAINING RECORDS FOR COMPENSATION CLAIMS. -- In 
the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection 
(b) shall include obtaining the following records if 
relevant to the claim:

(1)  The claimant's service medical records and, if 
the claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active 
military, naval, or air service that are held or 
maintained by a governmental entity.

(2)  Records of relevant medical treatment or 
examination of the claimant at Department health-
care facilities or at the expense of the Department, 
if the claimant furnishes information sufficient to 
locate those records.

(3)  Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

(d)  MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. -- 

(1)  In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary under subsection (a) shall include 
providing a medical examination or obtaining a 
medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.

(2)  The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-

(A)  contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and

(B)  indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but

(C)  does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(e)  REGULATIONS. -- The Secretary shall prescribe 
regulations to carry out this section.

(f)  RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in section 5108 of this title.

(g)  OTHER ASSISTANCE NOT PRECLUDED. -- Nothing in this 
section shall be construed as precluding the Secretary 
from providing such other assistance under subsection 
(a) to a claimant in substantiating a claim as the 
Secretary considers appropriate.

*   *   *   *   *


§ 5107.  Claimant responsibility; benefit of the doubt

(a)  CLAIMANT RESPONSIBILITY. -- Except as otherwise 
provided by law, a claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the Secretary.

(b)  BENEFIT OF THE DOUBT. -- The Secretary shall 
consider all information and lay and medical evidence 
of record in a case before the Secretary with respect 
to benefits under laws administered by the Secretary. 
When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3(a), 4, 114 Stat. 2096, 2097-99 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5103A, 5107).

The Court of Appeals for Veterans Claims has consistently 
held, with regard to the substantive law cited at the 
beginning of our analysis, above, that "[s]ervice connection 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury."  
Savage, supra, at 493.  Even without the well-grounded-claim 
requirement, a veteran who has made a showing of in-service 
incurrence or aggravation of a disease or injury "must still 
submit sufficient evidence of a causal nexus between that in-
service event and his or her current disability . . . to be 
ultimately successful on the merits of the claim."  Wade v. 
West, 11 Vet.App. 302, 305 (1998).

With respect to the veteran's claim for service connection 
for a skin rash claimed as secondary to herbicide exposure, 
the Board observes that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era and has a disease listed at 38 
C.F.R. § 3.309(e), shall be presumed to have been exposed 
during such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date 
on which such a veteran shall be presumed to have been 
exposed to a herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of 
this section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to a herbicide agent and 
resolves within two years of date on onset.  38 C.F.R. § 
3.309(e), Note 2 (1999).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year, and respiratory cancers within 30 years, after the 
last date on which the veteran claiming benefits was exposed 
to a herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. 
Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 
2, 1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet.App. 155, 160-61 (1997).

Thus, the presumption is not the sole method for showing 
causation.  However, as noted above, where the issue involves 
a question of medical diagnosis or causation, as presented 
here, a veteran must establish the existence of a disability 
and a connection between the veteran's service and the 
disability.  See Boyer, supra.  

The Board notes that the veteran served with the U.S. Army 
during the Vietnam era, and his DD-214 indicates that he had 
a one-year tour in the Republic of Vietnam during that time 
period.  The veteran has contended that he suffers from a 
dermatitis/eczema as a result of exposure to Agent Orange in 
Vietnam.  In reviewing the record, we find no evidence that 
the veteran suffers from chloracne or other acneform disease 
consistent with chloracne, or that any such disorder became 
manifest to a degree of 10 percent or more within one year of 
service, to include acute or subacute manifestations of the 
disease.  In addition, while the veteran appears to suffer 
from eczema, this condition is not among the listed disorders 
for which service connection may be presumed under 
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309. 

Accordingly, the veteran is not entitled to any presumption 
that his claimed dermatitis/eczema, or any skin rash which 
may be present, is etiologically related to exposure to 
herbicide agents used in Vietnam.  See McCartt v. West, 
12 Vet.App. 164, 168 (1999), wherein the Court stated that 
"neither the statutory nor the regulatory presumption will 
satisfy the incurrence element . . . where the veteran has 
not developed a condition enumerated in either 38 U.S.C. § 
1116(a) or 38 C.F.R. § 3.309(e)."  

As previously indicated, however, the veteran could also 
prevail on his claim if he were to submit competent evidence 
which directly traces causation of his claimed disability to 
Agent Orange or other herbicide exposure in service.  As 
noted above, the veteran's service medical records reflect 
treatment on one occasion for contact dermatitis, as well as 
for an infected lesion beneath the right tibial tubercle, 
during his active military service.  Furthermore, while the 
veteran has complained of a chronic intermittent rash about 
his arms, hands, legs, and groin, clinical examinations have 
been negative for any findings associated with such reported 
skin problems.  The veteran has been reported to be using 
ointments and soaps for his skin, and diagnoses have included 
history of xerosis and eczema.  Even accepting that the 
veteran does suffer from an occasional skin rash, which we 
have no reason to doubt, the Board is cognizant that no 
medical opinion is of record linking any current skin 
disorder to exposure to herbicide agents in Vietnam.  

The Board thus finds that the medical evidence does not 
support the veteran's contention that he suffers from a skin 
rash due to exposure to herbicide agents, either directly or 
on a presumptive basis.  

Finally, as discussed above, the Board is well aware of the 
recent changes in law with regard to VA's duty to assist 
claimants, including the necessity of securing such pertinent 
military and non-military records as may substantiate the 
veteran's claim.  Here, however, it is clear, from the 
veteran's written statements with respect to his claim for 
herbicide exposure, that there is no additional documentary 
evidence available which is relevant to a determination as to 
service connection for a skin rash as due to herbicide 
exposure.  Moreover, the veteran was been afforded a VA 
dermatological examination, in September 1980.  Furthermore, 
VA treatment records have also been obtained and entered into 
the evidentiary record.  Thus, the statutory requirements in 
the Veterans Claims Assistance Act of 2000 have been fully 
satisfied by the development action undertaken by the RO.


ORDER

Entitlement to service connection for a skin rash, claimed as 
secondary to Agent Orange exposure, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

